                 IN THE UNITED STATES DISTRICT COtJRT FOR
                      THE SOUTHEBN DISTRICT OF GEORGIA,s. DISTRICT COUr
                              SAVANNAH DIVISION             Southern District of GA
                                                                Filed In Office
 BUILDER SERVICES GROUP, INC.                                                  M
 d/b/a GALE CONTRACTOR
 SERVICES,
                                                                Deputy blerk
         Plaintiff,

 V.                                            CASE NO. CV418-160


 RICHARD L. QUARLES, JR.,

         Defendant.




                                    ORDER


      Before the Court is Plaintiff Builder Services Group, Inc.

d/b/a/ Gale Contractor Services' {"BSG") Motion to Strike. (Doc.

38.) In the motion. Plaintiff requests, pursuant to Federal Rule

of Civil Procedure 12(f), the Court strike Defendant Richard L.

Quarles, Jr.'s answer as non-responsive. (Id.) Defendant Queries

has not responded to Plaintiff's motion. For the following reasons.

Plaintiff BSG's Motion to Strike (Doc. 38) is GRANTED.

        Rule 12(f) allows the Court to "strike from a pleading an

insufficient defense . . . ." Fed. R. Civ. P. 12(f). Additionally,

under Rule 8(b), in responding to a complaint, a defendant must

admit    an    allegation,   deny   an   allegation,   or   explain     that the

defendant is without sufficient            knowledge to admit or deny an

allegation. Fed. R. Civ. P. 8(a). Here, Defendant Queries' answer

(Doc.    37)    fails   to   sufficiently    respond   to     Plaintiff      BSG's
